

	

		II

		109th CONGRESS

		2d Session

		S. 2339

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Coburn introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To reauthorize the HIV Health Care Services Program under

		  title 26 of the Public Health Service Act.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Ryan White CARE Act Amendments of

			 2006.

		2.Reauthorization

			 of appropriationsTitle XXVI

			 of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.) is

			 amended—

			(1)in section

			 2677—

				(A)in subsection

			 (a), by striking 2001 through 2005 and inserting 2006

			 through 2010; and

				(B)in subsection

			 (b), by striking 2001 through 2005 and inserting 2006

			 through 2010;

				(2)in section

			 2625(c)(2)(A), by striking 2001 through 2005 and inserting

			 2006 through 2010;

			(3)in section

			 2631(d), by striking 2005 and inserting

			 2010;

			(4)in section 2655,

			 by striking 2001 through 2005 and inserting 2006 through

			 2010;

			(5)in section

			 2671(l), as redesignated by section 4(d)(1) of this Act, by striking for

			 each of and all that follows through the period and inserting

			 for each of the fiscal years 2006 through 2010.; and

			(6)in section

			 2692(c)—

				(A)in paragraph (1),

			 by striking 2001 through 2005 and inserting 2006 through

			 2010; and

				(B)in paragraph

			 (2)—

					(i)in

			 subparagraph (A), by striking 2001 through 2005 and inserting

			 2006 through 2010; and

					(ii)in

			 subparagraph (B), by striking 2001 through 2005 and inserting

			 2006 through 2010.

					3.DefinitionsSection 2676 of the Public Health Service

			 Act (42 U.S.C. 300ff–76) is amended—

			(1)by redesignating

			 paragraphs (11) and (12), as paragraphs (12) and (15), respectively;

			(2)by inserting

			 after paragraph (10) the following:

				

					(11)Partner

				notificationThe term partner notification means the

				process by which—

						(A)an HIV-positive

				individual provides the names of such individual's sex and needle-sharing

				partners to health care providers or other health workers, who then

				confidentially notify the partners directly of the partners' exposure to HIV;

				and

						(B)current and past

				partners of an HIV-positive individual (index person) are confidentially

				notified of the partners' exposure to HIV, counseled about the partners'

				exposure, and offered services, including testing, referrals for treatment, and

				notification of the partners' sex and needle-sharing

				partners.

						;

				and

			(3)by inserting

			 after paragraph (12) (as redesignated by paragraph (1)) the following:

				

					(13)Primary

				medical careThe term primary medical care means

				medical care that consists of medication, prescription drugs, diagnostic tests,

				visits with physicians and medically credentialed health care providers,

				treatment for oral health, treatment for psychiatric conditions, and treatment

				for other health care conditions directly related to HIV/AIDS infection, as

				well as the cost of health insurance premiums, co-payments, and deductibles.

				Such term does not include case management for non-medical services or

				short-term transitional housing.

					(14)Routine

				testingThe term routine testing means HIV

				testing—

						(A)that is

				administered automatically to those accessing health care services for any

				reason; and

						(B)in which—

							(i)pre-test

				counseling is not required but the subject is notified that the subject will

				receive an HIV test and the subject may opt out of such testing; and

							(ii)for those

				individuals with a positive test result, post-test counseling, including

				referrals to care, is provided and confidentiality is

				protected.

							.

			4.Funding for

			 primary medical care

			(a)Part

			 ASection 2604 of the Public Health Service Act (42 U.S.C.

			 300ff–14) is amended by adding at the end the following:

				

					(h)Required

				funding for primary medical careNotwithstanding any other

				provision of law, a grantee under this part shall expend not less than 75

				percent of the funds received under the grant on primary medical

				care.

					.

			(b)Part

			 bSection 2612 of the Public Health Service Act (42 U.S.C.

			 300ff–22) is amended by adding at the end the following:

				

					(e)Required

				funding for primary medical careNotwithstanding any other

				provision of law, a grantee under this part shall expend not less than 75

				percent of the funds received under the grant on primary medical

				care.

					.

			(c)Part

			 cSubpart II of part C of title XXVI of the Public Health Service

			 Act (42 U.S.C. 300ff–61 et seq.) is amended by adding at the end the

			 following:

				

					2668.Required

				funding for primary medical careNotwithstanding any other provision of law,

				a grantee under this part shall expend not less than 75 percent of the funds

				received under the grant on primary medical care. Grant funds expended for the

				services described in subparagraphs (B) through (E) of section 2651(b)(2) shall

				count as expenditures on primary medical

				care.

					. 

			(d)Grants for

			 coordinated services and access to research for women, infants, children, and

			 youthSection 2671 of the Public Health Service Act (42 U.S.C.

			 300ff–71) is amended—

				(1)by redesignating

			 subsection (k) as subsection (l); and

				(2)by inserting

			 after subsection (j) the following:

					

						(k)Required

				funding for primary medical careNotwithstanding any other

				provision of law, a grantee under this section shall expend not less than 75

				percent of the funds received under the grant on primary medical

				care.

						.

				5.Supplemental

			 treatment drug grants safety net

			(a)In

			 generalSection

			 2618(a)(2)(I)(ii) of the Public Health Service Act (42 U.S.C.

			 300ff–28(a)(2)(I)(ii)) is amended by striking subclauses (V) and (VI) and

			 inserting the following:

				

					(V)Funding

						(aa)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this clause for a fiscal year an amount that is not more than 8 percent of

				the amount appropriated to carry out section 2616 for such fiscal year.

						(bb)Transfer of

				funds when appropriations are insufficient

							(AA)In

				generalFor any fiscal year for which the amount appropriated to

				carry out this clause and the amount redistributed to carry out this clause

				pursuant to section 2679 total less than 5 percent of the amount appropriated

				to carry out section 2616 for such fiscal year, the Secretary shall transfer

				from funds appropriated to carry out this part (except this section) and parts

				A, C, D, E, and F, for the fiscal year and in accordance with subitem (BB),

				such amounts as are necessary to make the lesser of $35,000,000 or 5 percent of

				the amount appropriated to carry out section 2616 for such fiscal year,

				available to carry out this clause for such fiscal year.

							(BB)Formula for

				the transfer of fundsIn carrying out subitem (AA) for a fiscal

				year, the Secretary shall transfer from each part under this title an amount,

				from the amount of funds appropriated for such part for the fiscal year, that

				bears the same relation to the total amount required to be transferred under

				subitem (AA) for the fiscal year, as the amount of funds appropriated to carry

				out such part for the fiscal year bears to the total amount of funds

				appropriated to carry out this title for such fiscal year.

							(CC)Additional

				amounts from HRSAIn addition to transferring funds under subitem

				(AA), the Secretary may transfer, for any fiscal year for which the amount

				appropriated to carry out this clause is less than $35,000,000, not more than

				$5,000,000 from administrative funds of the Health Resources and Services

				Administration of the Department of Health and Human Services to carry out this

				clause.

							.

			(b)Return of

			 unobligated funds

				(1)In

			 generalPart D of title XXVI of the Public Health Service Act (42

			 U.S.C. 300ff–71 et seq.) is amended by adding at the end the following:

					

						2679.Unobligated

				funds used for supplemental treatment drug grantsNotwithstanding any other provision of this

				title, any funds received under this title during a fiscal year that remain

				unobligated at the end of the second fiscal year succeeding the fiscal year

				during which the funds were received shall be returned to the Administrator of

				the Health Resources and Services Administration who shall redistribute such

				funds to carry out section

				2618(a)(2)(C)(ii).

						.

				(2)Conforming

			 amendmentsSection 2618 of the Public Health Service Act (42

			 U.S.C. 300ff–28) is amended—

					(A)in subsection

			 (a)(2)(I)(ii)(I) by striking subclause (V) and inserting

			 subclause (V) and section 2679; and

					(B)by striking

			 subsection (d).

					6.Ensuring

			 equitable per case funding

			(a)Distribution of

			 fundsSection 2618(a) of the Public Health Service Act (42 U.S.C.

			 300ff–28(a)) is amended—

				(1)in paragraph

			 (1)(A)—

					(A)in clause

			 (i)—

						(i)in

			 subclause (I), by striking cases of acquired immune deficiency syndrome,

			 as determined under paragraph (2)(D) and inserting cases of HIV

			 disease (reported to and confirmed as accurate by the Director of the Centers

			 for Disease Control and Prevention); and

						(ii)in

			 subclause (II)—

							(I)by striking

			 cases of acquired immune deficiency syndrome, as determined under

			 paragraph (2)(D) and inserting cases of HIV disease (reported to

			 and confirmed as accurate by the Director of the Centers for Disease Control

			 and Prevention); and

							(II)by inserting

			 and after the semicolon; and

							(B)in clause (ii),

			 by striking paragraph (2)(H) and inserting paragraph

			 (2)(B); and

					(2)in paragraph

			 (2)—

					(A)by striking

			 subparagraphs (A) through (G) and inserting the following:

						

							(A)Formula

								(i)In

				generalThe amount referred to in paragraph (1)(A)(ii) for a

				State and paragraph (1)(B) for a territory of the United States shall be

				determined—

									(I)for fiscal year

				2007, according to the formula under this paragraph as in effect on the day

				before the date of enactment of the Ryan White CARE Act Amendments of 2006;

				and

									(II)for fiscal year

				2008 and each succeeding fiscal year, according to the formula described in

				clause (ii).

									(ii)Amount based

				on cases not counted under part AA State or territory of the

				United States shall receive an amount under this part for a fiscal year that

				bears the same relation to the amount appropriated under section 2677(b) for

				grants under this part for the fiscal year as the number of cases determined

				under clause (iii) for the State or territory for such fiscal year bears to the

				total number of cases determined under clause (iii) for all States and

				territories for such fiscal year.

								(iii)Number of

				cases

									(I)Reporting

				system in effect prior to October 2000In the case of a State or

				territory that has enacted an HIV reporting system that has been confirmed as

				accurate and reliable by the Director of the Centers for Disease Control and

				Prevention prior to October 1, 2000, the number of cases under this clause for

				such State or territory for a fiscal year shall be equal to the total number of

				reported cases of HIV disease (reported to and confirmed as accurate by the

				Director of the Centers for Disease Control and Prevention) living in the State

				or territory during such year, minus the number of reported cases of HIV

				disease (reported to and confirmed as accurate by the Director of the Centers

				for Disease Control and Prevention) living in such State or territory that are

				within an eligible area (as determined under part A).

									(II)Reporting

				system in effect prior to October 2006 but after October 2000In

				the case of a State or territory that has enacted an HIV reporting system that

				has been confirmed as accurate and reliable by the Director of the Centers for

				Disease Control and Prevention prior to October 1, 2006, but on or after

				October 1, 2000, the number of cases under this clause for such State or

				territory for a fiscal year shall be equal to the total number of cases of HIV

				disease (estimated by the Director of the Centers for Disease Control and

				Prevention) living in the State or territory during such year, minus the number

				of cases of HIV disease (estimated by the Director of the Centers for Disease

				Control and Prevention) living in such State or territory that are within an

				eligible area (as determined under part A).

									(III)Reporting

				system not in effect by October 2006In the case of a State or

				territory that has not enacted an HIV reporting system that has been confirmed

				as accurate and reliable by the Director of the Centers for Disease Control and

				Prevention prior to October 1, 2006, the number of cases under this clause for

				such State or territory for a fiscal year shall be equal to—

										(aa)until such time

				as such State or territory has enacted an HIV reporting system that has been

				confirmed as accurate and reliable by the Director of the Centers for Disease

				Control and Prevention, the total number of reported cases of acquired immune

				deficiency syndrome (reported to and confirmed as accurate by the Director of

				the Centers for Disease Control and Prevention) living in the State or

				territory during such year, minus the number of reported cases of acquired

				immune deficiency syndrome (reported to and confirmed as accurate by the

				Director of the Centers for Disease Control and Prevention) living in such

				State or territory that are within an eligible area (as determined under part

				A); and

										(bb)once such State

				or territory has enacted an HIV reporting system that has been confirmed as

				accurate and reliable by the Director of the Centers for Disease Control and

				Prevention, the total number of cases of HIV disease (estimated by the Director

				of the Centers for Disease Control and Prevention) living in the State or

				territory during such year, minus the number of cases of HIV disease (estimated

				by the Director of the Centers for Disease Control and Prevention) living in

				such State or territory that are within an eligible area (as determined under

				part

				A).

										;

					(B)by redesignating

			 subparagraphs (H) and (I) as subparagraphs (B) and (C), respectively;

					(C)in subparagraph

			 (B) (as redesignated by subparagraph (B))—

						(i)by

			 striking subparagraph (I)(i) each place the term appears and

			 inserting subparagraph (C)(i); and

						(ii)by

			 adding at the end the following:

							

								(iii)Effective

				dateThis subparagraph shall be effective through September 30,

				2008.

								;

				and

						(D)in subparagraph

			 (C)(i) (as redesignated by subparagraph (B)), by striking subclauses (I) and

			 (II) and inserting the following:

						

							(I)100 percent of

				such amount; and

							(II)the percentage

				constituted by the ratio of the total number of reported cases of HIV disease

				(reported to an confirmed as accurate by the Director of the Centers for

				Disease Control and Prevention) living in the State to the total number of

				reported cases of HIV disease (reported to an confirmed as accurate by the

				Director of the Centers for Disease Control and Prevention) living in all

				States.

							.

				

					(b)Conforming

			 amendmentsSection 2631(c) of the Public Health Service Act (42

			 U.S.C. 300ff–38(c)) is amended by striking for use for purposes of

			 section 2618(a)(2)(D)(i) and inserting as reported to and

			 confirmed as accurate and reliable by the Director of the Centers for Disease

			 Control and Prevention.

			(c)Striking of

			 supplemental grants in emerging communitiesTitle XXVI of the

			 Public Health Service Act (42 U.S.C. 300ff–11 et seq.) is amended by striking

			 section 2620.

			7.Ensuring funding

			 corresponds with epidemiological trends

			(a)Establishment

			 of programs of grants

				(1)In

			 generalSection 2601 of the Public Health Service Act (42 U.S.C.

			 300ff–11) is amended—

					(A)in subsection

			 (a), by striking for which there and all that follows through

			 the period and inserting for which there is a cumulative total of more

			 than 2,500 living cases of HIV disease (reported to and confirmed as accurate

			 by the Director of the Centers for Disease Control and Prevention). The

			 Secretary shall make grants in accordance with section 2603 to not more than 60

			 metropolitan areas that are eligible for such grants pursuant to this

			 subsection.;

					(B)in subsection

			 (b), by striking cases of acquired immune deficiency syndrome

			 and inserting living cases of HIV disease;

					(C)by striking

			 subsection (c) and inserting the following:

						

							(c)Requirements

				regarding population

								(1)Number of

				individualsThe Secretary may not make a grant under this section

				for a metropolitan area unless the area has a population of 500,000 or more

				individuals.

								(2)Geographic

				boundariesFor purposes of eligibility under this part, the

				boundaries of each metropolitan area are the boundaries that correspond with

				the Office of Management and Budget definition of metropolitan statistical area

				for the year that is most recent to the year for which the determination is

				made.

								;

				and

					(D)by striking

			 subsection (d) and inserting the following:

						

							(d)Continued

				status as eligible area

								(1)Metropolitan

				areas that were eligible areas for fiscal year

				1996Notwithstanding any other provision of this section, a

				metropolitan area that was an eligible area under this part for fiscal year

				1996 shall be an eligible area under this part until such metropolitan area

				does not meet the qualifications of an eligible area as described in this

				section for 2 consecutive years.

								(2)Metropolitan

				areas to remain eligible areas until 2 consecutive years of not qualifying as

				an eligible areaNotwithstanding any other provision of this

				section except as provided in paragraph (1), a metropolitan area shall be

				deemed an eligible area under this section until such time as such metropolitan

				area does not meet the qualifications of an eligible area as described in this

				section for 2 consecutive

				years.

								.

					(2)Effective

			 dateThe amendments made by paragraph (1) shall take effect on

			 October 1, 2007.

				(b)Type and

			 distribution of grantsSection 2603(a)(4) of the Public Health

			 Service Act (42 U.S.C. 300ff–13(a)) is amended—

				(1)in subparagraph

			 (A), by striking For each and inserting Except as

			 provided in subparagraph (D), for each; and

				(2)by adding at the

			 end the following:

					

						(D)Phase-out of

				increases in grantsNotwithstanding any other provision of this

				paragraph—

							(i)for fiscal year

				2007, in the case of an eligible area in a protection period for such fiscal

				year, the Secretary shall increase the amount of the grant made pursuant to

				paragraph (2) for the area to ensure that the grant is not less than 50 percent

				of the amount of the grant made for the eligible area pursuant to such

				paragraph for the base year for the protection period;

							(ii)for fiscal year

				2008, in the case of an eligible area in a protection period for such fiscal

				year, the Secretary shall increase the amount of the grant made pursuant to

				paragraph (2) for the area to ensure that the grant is not less than 25 percent

				of the amount of the grant made for the eligible area pursuant to such

				paragraph for the base year for the protection period; and

							(iii)for fiscal year

				2009 and each succeeding fiscal year, in the case of an eligible area in a

				protection period for such fiscal year, the Secretary shall not increase the

				amount of the grant pursuant to this

				paragraph.

							.

				8.Prohibition on

			 funding for entities that prohibit or impose barriers on partner

			 notificationPart D of title

			 XXVI of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended

			 by section 5, is further amended by adding at the end the following:

			

				2679A.Prohibition

				on funding for entities that prohibit or impose barriers on partner

				notificationBeginning 25

				months after the date of enactment of this section, a State or locality that

				prohibits or imposes significant administrative, statutory, regulatory, or

				practical barriers to programs of partner notification shall not be eligible to

				receive funds under this

				title.

				.

		9.Coverage for

			 treatment for hepatitis b and hepatitis c co-infection

			(a)Coverage under

			 parts A and bSection 2604(b)(1) of the Public Health Service Act

			 (42 U.S.C. 300ff–14(b)(1)) is amended by adding at the end the

			 following:

				

					(E)Treatment for

				hepatitis B or hepatitis C for HIV-positive individuals who are co-infected

				with such

				hepatitis.

					.

			(b)Coverage under

			 part cSection 2651(b)(2) of the Public Health Service Act (42

			 U.S.C. 300ff–51(b)(2)) is amended—

				(1)in subparagraph

			 (E), by striking the period at the end and inserting ; and;

			 and

				(2)by adding at the

			 end the following:

					

						(F)providing

				treatment for hepatitis B or hepatitis C for HIV-positive individuals who are

				co-infected with such

				hepatitis.

						.

				(c)Special

			 projects of national significanceSection 2691(d) of the Public

			 Health Service Act (42 U.S.C. 300ff–101(d)) is amended—

				(1)in paragraph (5),

			 by striking and after the semicolon;

				(2)in paragraph (6),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(7)HIV-positive

				individuals who are co-infected with hepatitis B or hepatitis

				C.

						.

				(d)HIV/AIDS

			 communities, schools, and centersSection 2692(a)(1) of the

			 Public Health Service Act (42 U.S.C. 300ff–111(a)(1)) is amended—

				(1)in subparagraph

			 (C), by striking and after the semicolon;

				(2)in subparagraph

			 (D), by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(E)to educate health

				care providers and service providers regarding identification, treatment, and

				treatment adherence and prevention education for patients co-infected with HIV

				and hepatitis B or hepatitis

				C.

						.

				10.Planning

			 councilsSection 2602(b) of

			 the Public Health Service Act (42 U.S.C. 300ff–12(b)) is amended—

			(1)in paragraph

			 (2)—

				(A)in subparagraph (L), by striking

			 and after the semicolon;

				(B)in subparagraph

			 (M), by striking the period at the end and inserting a semicolon; and

				(C)by adding at the

			 end the following:

					

						(N)faith-based

				organizations; and

						(O)individuals who

				are co-infected with HIV and hepatitis B or hepatitis

				C.

						;

				(2)in paragraph

			 (5)—

				(A)in subparagraph

			 (B), by adding at the end the following: Any conflict of interest of an

			 individual on the planning council shall be reported to the Administrator of

			 the Health Resources and Services Administration and shall be available to the

			 public.; and

				(B)in subparagraph

			 (C)(i), by striking , are not officers and all that follows

			 through paragraph (4)(A). and inserting and reflect the

			 demographics of the population of individuals with HIV disease as determined

			 under paragraph (4)(A), and not less than 51 percent of the council shall be

			 individuals who are not officers, employees, or consultants to any entity that

			 receives amounts from such a grant and do not represent any such

			 entity.; and

				(3)by adding at the

			 end the following:

				

					(8)Funding

				decisionsAny funding decision of the planning council shall

				require approval by the chief elected official and chief executive officer of

				the eligible area

				involved.

					.

			11.Reduction of

			 administrative costs

			(a)Part

			 ASection 2604(f)(2) of the Public Health Service Act (42 U.S.C.

			 300ff–14(f)(2)) is amended—

				(1)in subparagraph

			 (A), by striking and after the semicolon;

				(2)in subparagraph

			 (B), by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(C)costs associated

				with the activities of the planning council and the planning for the allocation

				of funds and services under this

				part.

						.

				(b)Part

			 bSection 2618(b) of the Public Health Service Act (42 U.S.C.

			 300ff–28(b)) is amended—

				(1)by inserting

			 before paragraph (2) the following:

					

						(1)[Reserved].

						;

				and

				(2)in paragraph

			 (4)—

					(A)in subparagraph

			 (B), by inserting , including costs associated with the planning for the

			 allocation of funds and services under this part before the period at

			 the end; and

					(B)in subparagraph

			 (C)—

						(i)in

			 clause (ii), by striking and after the semicolon;

						(ii)in

			 clause (iii), by striking the period at the end and inserting ;

			 and; and

						(iii)by adding at

			 the end the following:

							

								(iv)costs associated

				with the planning for the allocation of funds and services under this

				part.

								.

						12.Rapid routine

			 testing

			(a)In

			 generalPart D of title XXVI

			 of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended by

			 sections 5 and 8, is further amended by adding at the end the following:

				

					2679B.Rapid

				routine testing

						(a)In

				general

							(1)In

				generalExcept as provided in paragraph (2), the Secretary shall

				require rapid routine testing of each client at any health facility, provider,

				clinic, or entity (including an HIV, STD, or substance abuse clinic) receiving

				funding from the Centers for Disease Control and Prevention, the Substance

				Abuse and Mental Health Services Administration, the Health Resources and

				Services Administration, the Centers for Medicare & Medicaid Services, or

				any reproductive health program administered by the Secretary.

							(2)ExceptionRapid

				routine testing shall not be required in the case of an individual who has

				already been diagnosed with HIV infection.

							(b)Pregnant women

				and newbornsThe Secretary shall require—

							(1)a health facility

				receiving Federal funds or a Federal health program (including a program

				supported under this title) that is treating a pregnant woman to offer to such

				woman routine testing; and

							(2)a health facility

				receiving Federal funds or a Federal health program (including a program

				supported under this title) that is treating a newborn to offer to the parents

				of such newborn rapid routine testing of such newborn if such newborn's

				mother's HIV status is unknown.

							(c)Counseling and

				treatmentAn entity or program that conducts routine testing

				pursuant to this section shall provide to each individual tested pursuant to

				this section who tests positive for HIV antibodies, appropriate counseling and

				referral into treatment in a timely manner.

						(d)TestingThe

				Director of the Centers for Disease Control and Prevention shall annually

				purchase and distribute not less than 1,500,000 rapid HIV tests, including

				tests that are oral based.

						(e)State or local

				prohibitionsBeginning 25 months after the date of enactment of

				this section, a State or locality that prohibits or imposes significant

				administrative, statutory, regulatory, or practical barriers to routine testing

				as described in this section shall not be eligible to receive funds under this

				title.

						.

			(b)CDC guidelines

			 for pregnant womenSection 2625 of the Public Health Service Act

			 (42 U.S.C. 300ff–33) is amended—

				(1)in subsection

			 (a), by striking voluntary and inserting routine;

			 and

				(2)in subsection

			 (c)(1)(C), by striking voluntary HIV testing for such disease

			 and inserting routine testing.

				13.ADAP

			 recommended formulary and report cardSection 2616 of the Public Health Service

			 Act (42 U.S.C. 300ff–26) is amended by adding at the end the following:

			

				(f)Recommendations

				for minimum standard formulary and annual report

					(1)In

				generalIn carrying out this section, the Secretary shall issue

				guidelines that provide recommendations for therapeutics described in

				subsection (a) that shall, at a minimum, be included in the formularies that

				are maintained by the States for purposes of this section.

					(2)Annual

				reportsNot later than May 31 of each year, the Secretary shall

				submit to Congress a report that, with respect to the program under this

				section, specifies the following:

						(A)For each

				State:

							(i)The number of

				patients who have requested therapeutics described in subsection (a) from the

				program as carried out in the State, but are on a waiting list because such

				program does not have the capacity to serve the patients.

							(ii)If patients on

				the waiting list are receiving such therapeutics, the sources from which the

				patients are obtaining the therapeutics.

							(iii)The estimated

				cost to provide the amount of therapeutics that would be necessary to serve all

				patients on the waiting list and thereby eliminate the wait in the

				State.

							(iv)Each source of

				funds that, in addition to funds appropriated to carry out this part, is used

				by the State to provide therapeutics under the program.

							(B)Each State whose

				formulary maintained for purposes of the program does not meet the

				recommendations of the Secretary under paragraph (1).

						(C)The actions being

				taken by States with such waiting lists to reduce the number of patients on the

				lists, including any restrictions imposed by the States on the number or

				quantity of therapeutics made available under the program.

						(D)The amount of

				funds each State receives under this title and how such funds have been

				allocated among each of the following categories:

							(i)Therapeutics.

							(ii)Primary medical

				care, including medical evaluations and physician services.

							(iii)Support

				services, administrative costs, and other expenses not included in clause (i)

				or

				(ii).

							.

		14.State

			 flexibility in providing HIV/AIDS care

			(a)In

			 generalSection 2612 of the

			 Public Health Service Act (42 U.S.C. 300ff–22), as amended by section 4, is

			 further amended by adding at the end the following:

				

					(f)State

				flexibility in providing HIV/AIDS careUpon approval by the

				Secretary, a State may use amounts provided under a grant made under this part

				for providing medical assistance to individuals who are eligible for assistance

				under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and are

				HIV-positive.

					.

			(b)Supplement, not

			 supplantPart D of title XXVI of the Public Health Service Act

			 (42 U.S.C. 300ff–71 et seq.), as amended by sections 5, 8, and 12, is further

			 amended by adding at the end the following:

				

					2679C.Supplement,

				not supplant State medicaid fundingFunds received by a State under this title

				shall be used to supplement, and not supplant, State funds that would otherwise

				be used for the State share of expenditures under a State plan under title XIX

				of the Social Security Act (42 U.S.C. 1396 et seq.) for providing medical

				assistance to individuals who are eligible for such assistance and are

				HIV-positive.

					.

			15.Prices paid for

			 therapeutics for ADAP

			(a)In

			 generalSection 2616 of the

			 Public Health Service Act (42 U.S.C. 300ff–26), as amended by section 13, is

			 further amended by adding at the end the following:

				

					(g)Prices paid for

				therapeuticsThe

				Administrator of the Health Resources and Services Administration shall

				routinely analyze and report to Congress on the prices for therapeutics paid by

				programs established under this

				section.

					.

			(b)Coordination of

			 all therapeutic purchases through ADAPPart D of title XXVI of

			 the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended by

			 sections 5, 8, 12, and 14, is further amended by adding at the end the

			 following:

				

					2679D.Coordination

				of all therapeutic purchases through ADAPIn any purchases of therapeutics to treat

				HIV disease pursuant to a program that receives Federal assistance under this

				title, an entity shall coordinate such purchases through the program described

				in section 2616 in order to ensure that the recipients of the therapeutics are

				receiving the best possible price for the

				therapeutics.

					.

			16.Authorization

			 of appropriations for ADAPSection 2616 of the Public Health Service

			 Act (42 U.S.C. 300ff–26), as amended by sections 13 and 15, is further amended

			 by adding at the end the following:

			

				(h)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section—

					(1)$800,000,000 for

				fiscal year 2006;

					(2)$870,000,000 for

				fiscal year 2007;

					(3)$940,000,000 for

				fiscal year 2008;

					(4)$1,010,000,000

				for fiscal year 2009; and

					(5)$1,080,000,000

				for fiscal year

				2010.

					.

		17.Special

			 projects of national significanceSection 2691 of the Public Health Service

			 Act (42 U.S.C. 300ff–101) is amended—

			(1)in subsection (a), by striking the

			 greater of $20,000,000 or 3 percent of such amount appropriated under each such

			 part, but not to exceed $25,000,000, and inserting not more than

			 $15,000,000; and

			(2)by adding at the end the following:

				

					(h)Pilot

				programsThe Secretary, acting through the Administrator of the

				Health Resources and Services Administration, shall use funds available under

				this section to conduct not less than 5 pilot programs to evaluate various

				forms of partner notification programs, including attitudes of source patients

				and those being notified towards such services and the cost effectiveness of

				such programs.

					(i)Standard

				electronic client information data systemThe Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				shall use funds available under this section to develop a standard electronic

				client information data system to improve coordination of coverage provided to

				patients under programs supported under this title, as well as programs under

				the medicare program under title XVIII of the Social Security Act (42 U.S.C.

				1395 et seq.) and the medicaid program under title XIX of such Act (42 U.S.C.

				1396 et seq.).

					(j)StudyThe

				Secretary, acting through the Administrator of the Health Resources and

				Services Administration, shall use funds available under this section to

				conduct a study to develop recommendations for best primary medical care

				practices for disease management for those living with HIV disease or

				AIDS.

					.

			18.Housing

			 opportunities for persons with HIV/AIDS

			(a)HOPWA formula

			 amendmentsSection 854(c) of

			 the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) is amended—

				(1)in paragraph (1)—

					(A)by striking

			 The Secretary and inserting Except as provided in

			 subsection (h), the Secretary;

					(B)by striking cases of acquired

			 immunodeficiency syndrome each place that terms appears and inserting

			 reported living cases of HIV disease (as reported to, and confirmed as

			 accurate, by the Director of the Centers for Disease Control and

			 Prevention);

					(C)in subparagraph

			 (B), by striking acquired immunodeficiency syndrome and

			 inserting reported living cases of HIV disease (as reported to, and

			 confirmed as accurate, by the Director of the Centers for Disease Control and

			 Prevention); and

					(D)in the

			 undesignated matter following subparagraph (B), in the second sentence, by

			 striking reported to and confirmed by the Director of the Centers for

			 Disease Control of the Public Health Service; and

					(2)in paragraph (3),

			 by striking acquired immunodeficiency syndrome each place that

			 term appears and inserting HIV disease.

				(b)Transition

			 formula and exception to the use of reported HIV dataSection 854

			 of the AIDS Housing Opportunity Act (42 U.S.C. 12903) is amended by adding at

			 the end the following:

				

					(g)Transition

				formulaIn applying the formula allocation under subsection

				(c)(1), the Secretary shall—

						(1)for fiscal year

				2007, allocate—

							(A)75 percent of any

				amounts made available for allocation, using the formula allocation described

				in subsection (c), as in effect on the day before the date of enactment of the

				Ryan White CARE Act Amendments of 2006; and

							(B)25 percent of

				such amounts made available for allocation, using the formula allocation

				described in subsection (c), as amended by the Ryan White CARE Act Amendments

				of 2006;

							(2)for fiscal year

				2008, allocate—

							(A)25 percent of any

				amounts made available for allocation, using the formula allocation described

				in subsection (c), as in effect on the day before the date of enactment of the

				Ryan White CARE Act Amendments of 2006; and

							(B)75 percent of

				such amounts made available for allocation, using the formula allocation

				described in subsection (c), as amended by the Ryan White CARE Act Amendments

				of 2006; and

							(3)for fiscal year

				2009, and each fiscal year thereafter, allocate any amounts made available for

				allocation using the formula allocation described in subsection (c), as amended

				by the Ryan White CARE Act Amendments of 2006.

						(h)Exception to

				the use of reported HIV dataAny State or city—

						(1)that has enacted

				an HIV reporting system that has been confirmed as accurate and reliable by the

				Director of the Centers for Disease Control and Prevention prior to October 1,

				2000, shall for purposes of allocating any amounts under subsection (c) to that

				State or city, have such allocation determined by using the formula allocation

				described in such subsection, as amended by the Ryan White CARE Act Amendments

				of 2006;

						(2)that has enacted

				an HIV reporting system that has been confirmed as accurate and reliable by the

				Director of the Centers for Disease Control and Prevention prior to October 1,

				2006, but on or after October 1, 2000, shall for purposes of allocating any

				amounts under subsection (c) to that State or city, have such allocation

				determined by using the formula allocation based on the number of cases of HIV

				disease (estimated by the Director of the Centers for Disease Control and

				Prevention) instead of reported living cases of HIV disease (as reported to,

				and confirmed as accurate, by the Director of the Centers for Disease Control

				and Prevention); and

						(3)that does not

				have an HIV reporting system that has been confirmed as accurate and reliable

				by the Director of the Centers for Disease Control and Prevention prior to

				October 1, 2006, shall for purposes of allocating any amounts under subsection

				(c) to that State or city—

							(A)until such time

				as such State or city has enacted an HIV reporting system that has been

				confirmed as accurate and reliable by the Director of the Centers for Disease

				Control and Prevention, have such allocation determined by using the formula

				allocation described in such subsection as in effect on the day before the date

				of enactment of the Ryan White CARE Act Amendments of 2006; and

							(B)once such State

				or city has enacted an HIV reporting system that has been confirmed as accurate

				and reliable by the Director of the Centers for Disease Control and Prevention,

				have such allocation determined by using the formula allocation based on the

				number of cases of HIV disease (estimated by the Director of the Centers for

				Disease Control and Prevention) instead of reported living cases of HIV disease

				(as reported to, and confirmed as accurate, by the Director of the Centers for

				Disease Control and

				Prevention).

							.

			(c)Allocation

			 requirementSection 854 of the AIDS Housing Opportunity Act (42

			 U.S.C. 12903) is amended by adding at the end the following:

				

					(h)Allocation

				requirementThe Secretary shall ensure that not less than 75

				percent of all amounts allocated under this section are used for the provision,

				construction, maintenance, or development of housing

				assistance.

					.

			19.Ensuring

			 stability in infrastructureSection 2618(a)(2)(B)(i) of the Public

			 Health Service Act (42 U.S.C. 300ff–28(a)(2)(B)(i)), as redesignated by section

			 6, is amended—

			(1)by striking 2000 each place

			 the term appears and inserting 2005;

			(2)in subclause (I),

			 by striking 2001, 99 percent and inserting 2006, 95

			 percent;

			(3)in subclause

			 (II), by striking 2002, 98 percent and inserting 2007, 90

			 percent;

			(4)in subclause

			 (III), by striking 2003, 97 percent and inserting 2008,

			 85 percent;

			(5)in subclause

			 (IV), by striking 2004, 96 percent and inserting 2009, 80

			 percent; and

			(6)in subclause (V),

			 by striking 2005, 95 percent and inserting 2010, 75

			 percent.

			20.Coordination of

			 granteesSection 2675 of the

			 Public Health Service Act (42 U.S.C. 300ff–75) is amended by adding at the end

			 the following:

			

				(f)Coordination of

				grantees requirement

					(1)In

				generalThe Secretary shall provide State AIDS officials with the

				authority to request and obtain all information necessary for States to

				coordinate HIV care and treatment pursuant to this title with other federally

				funded projects to maximize efficiency and effectiveness of HIV/AIDS

				services.

					(2)Coordination of

				servicesAs a condition of receipt of funds under this title, an

				entity shall participate in a process established by the State in which the

				entity is located to coordinate HIV/AIDS services across the

				State.

					.

		21.Technical

			 correctionsTitle XXVI of the

			 Public Health Service Act (42 U.S.C. 300ff–11 et seq.) is amended—

			(1)in section

			 2604—

				(A)in subsection

			 (b)(2)(A), by striking entities,, and inserting

			 entities,; and

				(B)in subsection

			 (f)—

					(i)by

			 striking the subsection heading and inserting the following:

			 Administration; and

					(ii)in

			 paragraph (1), by striking administration,. and inserting

			 administration.;

					(2)in section

			 2617(b)(6)(B)(iv), by inserting section before

			 2615;

			(3)in section

			 2618(a)(3)(B), by striking means, and inserting

			 means;

			(4)in section

			 2662(c)(3)(C)(ii), by striking HIV. and inserting HIV;

			 and; and

			(5)in section

			 2692(b)(2), by striking in section the section and inserting

			 in the section.

			

